Case 20-12836-JTD   Doc 95-4   Filed 12/01/20   Page 1 of 14




                       EXHIBIT C

                    Foster Declaration
                  Case 20-12836-JTD            Doc 95-4       Filed 12/01/20        Page 2 of 14




                               UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE
                                                                 )
    In re:                                                       )         Chapter 11
                                                                 )
    CRED INC., et al.,                                           )         Case No. 20-12836 (JTD)
                                                                 )
                                      Debtors. 1                 )
                                                                 )

       DECLARATION IN SUPPORT OF DEBTORS’ MOTION FOR ENTRY OF
    AN ORDER (I) AUTHORIZING EMPLOYMENT AND RETENTION OF SONORAN
    CAPITAL ADVISORS, LLC TO PROVIDE DEBTORS A CHIEF RESTRUCTURING
     OFFICER AND CERTAIN ADDITIONAL PERSONNEL AND (II) DESIGNATING
       MATTHEW FOSTER AS DEBTORS’ CHIEF RESTRUCTURING OFFICER

I, Matthew K. Foster, declare and state under penalty of perjury as follows:

             1.      This Declaration is made in support of the Debtors’ Motion for Entry of an

Order (I) Authorizing Employment and Retention of Sonoran Capital Advisors, LLC to Provide

Debtors a Chief Restructuring Officer and Certain Additional Personnel and (II) Designating

Matthew Foster as Debtors’ Chief Restructuring Officer (the “Motion”).2

             2.      I am a Managing Director of Sonoran Capital Advisors, LLC (“Sonoran”), a

turnaround, crisis management, and financial advisory firm that maintains an office at 1733 N.

Greenfield Road, Mesa, Arizona 85205, and I am duly authorized to make this declaration (the

“Declaration”) on behalf of Sonoran.

             3.      I am familiar with the matters set forth herein and, if called as a witness, I

could and would testify as follows.




1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Cred Inc. (8268), Cred (US) LLC (5799), Cred Capital, Inc. (4064), Cred
      Merchant Solutions LLC (3150), Cred (Puerto Rico) LLC (3566). The Debtors’ mailing address is 3 East Third
      Avenue, San Mateo, California 94401.
2
      Capitalized terms used but not otherwise defined herein have the meanings set forth in the Motion.
             Case 20-12836-JTD         Doc 95-4      Filed 12/01/20     Page 3 of 14




       4.        Except as otherwise indicated, all facts set forth in this Declaration are based

upon my personal knowledge, information supplied to me by other Sonoran professionals, or

learned from my review of other documents. To the extent any information disclosed here

requires amendment or modification as additional information becomes available to me, a

supplemental declaration will be submitted.

                                   Sonoran’s Qualifications

       5.        Sonoran is a turnaround, crisis management, and financial advisory firm that

specializes in interim executive management, turnaround consulting, operational due diligence,

creditor advisory services, and financial and operational restructuring. Sonoran’s debtor

advisory services include a wide range of activities targeted at stabilizing and improving a

company's financial position, including developing or validating forecasts and business plans

and related assessments of a business's strategic position, monitoring and managing cash, cash

flow, and supplier relationships, assessing and recommending cost-reduction strategies, and

designing and negotiating financial restructuring packages.

       6.        I am Sonoran’s Managing Director and am based in Mesa, Arizona. I have

over fifteen (15) years of experience in corporate restructuring, private equity, consulting, and

executive management. My experience spans a variety of industries, primarily focusing on

distressed middle-market companies. Prior to joining Sonoran in 2017, I was a Director at

KRyS Global USA (formerly Odyssey Capital Group, LLC), a restructuring financial advisory

firm. As detailed in my biography, attached to the Motion as Exhibit D, I have served as Chief

Restructuring Officer for, among others, an oil field services company, a public pharmaceutical

company, a regional airline, a charter coach company, as well as served as Interim Chief




                                                 2
                 Case 20-12836-JTD        Doc 95-4      Filed 12/01/20    Page 4 of 14




Financial Officer for, among others, a refrigerated trucking company, a snack food

manufacturer, and a technology company.

       7.          I believe that Sonoran and I are qualified to represent the Debtors in these

chapter 11 cases.

                                        Services to Be Provided

       30.        As provided in the Engagement Letter, a copy of which is attached to the Motion

as Exhibit B, Sonoran has agreed that Mr. Foster will serve as the Debtors’ CRO and will assist

the Debtors in evaluating and implementing strategic options. In addition, Sonoran has agreed to

provide the Additional Personnel to assist the CRO in the execution of the CRO’s duties.

       31.        As detailed in the Engagement Letter, the CRO’s duties include the following:

             •    The CRO shall lead and direct Additional Personnel and/or Macco Restructuring
                  Group LLC, the Debtors’ financial advisor (“Macco”) in performing a financial
                  review of the Debtors, including, but not limited to, a review and assessment of
                  financial information as well as short and long-term projected cash flows
                  (collectively, the “Financial Review”);

             •    The CRO shall, with the assistance of Additional Personnel and/or Macco, if
                  necessary, together and in cooperation with other applicable officers of the
                  Debtors and the Debtors’ other engaged professionals and counsel, (a) liaise with
                  Debtors’ counsel, board members, and creditor constituencies, (b) assist with cash
                  flow and budgeting, (c) oversee creation of statements and schedules, (d) oversee
                  and participate in initial debtor interview and other interaction with U.S. Trustee,
                  (e) participate in the meeting with creditors as required by § 341 of the
                  Bankruptcy Code, (f) oversee and sign monthly operating reports, (g) oversee, as
                  necessary, the creation of plan and/or sale and/or settlement projections, analyses,
                  and related court requirements, and (h) provide testimony as may be required in
                  connection with any of the foregoing or may otherwise be required in a chapter 11
                  case;

             •    To the extent the Debtors file a plan under the Bankruptcy Code (a “Plan”), the
                  CRO shall oversee the business aspects of the confirmation process including but
                  not limited to (a) feasibility of the Plan, (b) completion of a chapter 7 comparison,
                  (c) solicitation of votes from creditors, (d) testimony at a confirmation hearing,
                  and (e) execution of the Plan after the effective date;




                                                    3
                 Case 20-12836-JTD        Doc 95-4      Filed 12/01/20    Page 5 of 14




             •    To the extent the Debtors elect to sell certain assets under section 363 of the
                  Bankruptcy Code, the CRO shall, at the discretion of the Board, oversee or assist
                  in the sales process, as needed;

             •    To the extent the Debtors seek postpetition debtor-in-possession financing, the
                  CRO shall, at the discretion of the Debtors’ board, oversee or assist in the process
                  of obtaining such financing;

             •    The CRO, with the assistance of Additional Personnel, Macco, or the Debtors’
                  employees, shall evaluate potential sources of cash and other asset recovery for
                  the Debtors and shall lead negotiations with these third parties; and

             •    The CRO and the Additional Personnel shall perform such other services as may
                  be reasonably requested or directed by the Debtors’ board and/or other authorized
                  Debtor personnel; provided, however, that such services are not duplicative of
                  work others are performing for the Debtors.

                                     Professional Compensation

       32.        As detailed in the Engagement Letter, Sonoran will be compensated as follows:

             •    Sonoran will be paid by the Debtors for the services of the CRO at a billing rate
                  of $35,000 per calendar month (“Monthly Fee”). The Monthly Fee will be paid
                  on the 1st of every month.

             •    Sonoran will be paid by the Debtors for the services of the Additional Personnel
                  at the hourly billing rates outlined below (“Hourly Fees”).

                     o   Managing Directors = $450 per hour
                     o   Senior Consultants = $395 per hour
                     o   Senior Associates = $325 per hour
                     o   Associates = $295 per hour
                     o   Analysts = $195 per hour

             •    In addition, Sonoran will be reimbursed for its reasonable out-of-pocket expenses
                  incurred in connection with this assignment, such as travel, lodging, duplicating,
                  messenger and telephone charges. All fees and expenses will be billed on a
                  monthly basis and payable upon receipt.

       33.        In addition, Sonoran will receive a $15,000 security retainer prior to the

commencement of its activities to be held throughout this engagement. The retainer secures

final payment of Sonoran’s invoices for services rendered and expenses incurred. The retainer




                                                    4
              Case 20-12836-JTD         Doc 95-4       Filed 12/01/20     Page 6 of 14




will be returned to the Debtors upon payment in full of Sonoran’s outstanding invoices or

applied to any outstanding invoices at the conclusion of this engagement.

                                   Sonoran’s Disinterestedness

        8.     In connection with its proposed retention by the Debtors in these chapter 11

cases, Sonoran undertook to determine (a) whether it had any relationships that might cause it

not to be disinterested or to hold or represent an interest adverse to the Debtors and (b) all

“connections” (as such term is used in Bankruptcy Rule 2014) to the Debtor, its creditors, other

parties in interest, the United States Trustee or any person employed in the Office of the United

States Trustee (the “U.S. Trustee”).

        9.     To check potential relationships and connections in these chapter 11 cases,

Sonoran searched its client database to determine whether it had any relationship or connection

with the entities identified by the Debtors or their representatives as potential parties in interest

listed on Exhibit 1 hereto. As part of this inquiry, Sonoran did not identify any connections,

except as otherwise set forth in this Declaration.

        10.    Between 2009 and 2016, I was a Director for KRyS Global USA (formerly

Odyssey Capital Group, LLC). Odyssey Capital Group, LLC was owned by Grant Lyon until

2014.

        11.    In 2016, I served as the CFO for Jumio Corporation, at which time Grant Lyon

also served as the independent director for Jumio Corporation.

        12.    Landis Rath & Cobb LLP, counsel to UpgradeYa Investments, LLC, has

represented me several times in the past and currently represents me as Plan Administrator in

the chapter 11 cases of Argos Therapeutics, Inc., which case is pending in the U.S. Bankruptcy




                                                   5
              Case 20-12836-JTD          Doc 95-4       Filed 12/01/20     Page 7 of 14




Court for the District of Delaware. These past and current representations are unrelated to the

Debtors’ chapter 11 cases.

        13.     Sonoran is involved in a number of cases, proceedings, and transactions

involving many different attorneys, accountants, investment bankers, and financial consultants,

some of whom may represent claimants and parties in interest in these chapter 11 cases.

Moreover, Sonoran has in the past, and may in the future, be represented by several attorneys

and law firms, some of which may be involved in these chapter 11 cases. Finally, Sonoran has

in the past, and will likely in the future, be working with or opposite other professionals

involved in these chapter 11 cases with respect to matters wholly unrelated to these chapter 11

cases. Based on our current knowledge of the professionals involved in these chapter 11 case

and to the best of my knowledge, none of these business relationships constitute interests

adverse to the estate in matters upon which Sonoran is to be employed and none are in

connection with these chapter 11 cases.

        14.     The Debtors have numerous creditors and relationships with a large number of

individuals and entities that may be parties in interest in these chapter 11 cases. Consequently,

although every reasonable effort has been made to discover and eliminate the possibility of any

conflict including the efforts outlined above, Sonoran is unable to state with certainty whether

any of its clients or an affiliated entity of a client holds a claim or otherwise is a party in interest

in these chapter 11 cases. If Sonoran discovers any information that is contrary or pertinent to

the statements made herein, Sonoran will promptly disclose such information to the Court.

        15.     Sonoran does not advise, has not advised, and will not advise any entity other

than the Debtors in matters related to these chapter 11 cases. Sonoran will, however, continue

to provide professional services to entities or persons that may be creditors of the Debtors or



                                                    6
             Case 20-12836-JTD          Doc 95-4      Filed 12/01/20     Page 8 of 14




parties in interest in these chapter 11 cases, provided that such services do not relate to, or have

any direct connection with, these chapter 11 cases or the Debtors.

       16.     Except as otherwise set forth herein and in the Motion, to the best of my

knowledge, information, and belief, neither Sonoran nor any employee of Sonoran is a creditor,

an equity holder or an insider of the Debtors. To the best of my knowledge, information and

belief, neither Sonoran nor any employee of Sonoran is or was, within two (2) years before the

Petition Date, a director, an officer or an employee of the Debtors. Also, to the best of my

knowledge, information and belief, neither the undersigned nor the Additional Personnel

expected to assist the Debtors in these chapter 11 cases are related or connected to any United

States Bankruptcy Judge for the District of Delaware, the U.S. Trustee, or any persons

employed in the office of the U.S. Trustee.

       17.     Accordingly, to the best of my knowledge, information and belief: (a) Sonoran is

a “disinterested person” within the meaning of section 101(14) of the Bankruptcy Code and

holds no interest materially adverse to the Debtors, their creditors and shareholders for the

matters for which Sonoran is to be employed; and (b) Sonoran has no connection to the

Debtors, their creditors, shareholders or related parties herein.

       18.       As of the Petition Date, Sonoran was not owed any fees by the Debtors with

respect to any time period before their chapter 11 filings.

       19.       Neither Sonoran nor its affiliates received any payments from the Debtors

within the ninety (90) days prior to the Petition Date.




                                                  7
             Case 20-12836-JTD        Doc 95-4      Filed 12/01/20    Page 9 of 14




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

true and correct.

Executed on: November 30, 2020
Mesa, Arizona

                                                    /s/ Matthew K. Foster
                                                    Matthew K. Foster
                                                    Managing Director of
                                                    Sonoran Capital Advisors, LLC




                                                8
Case 20-12836-JTD     Doc 95-4     Filed 12/01/20   Page 10 of 14




                            Exhibit 1

                    List of Parties in Interest
            Case 20-12836-JTD          Doc 95-4     Filed 12/01/20    Page 11 of 14




                                     List of Parties in Interest

Debtors                                               Christine Green
Cred Inc.                                             David Buchbinder
Cred (US) LLC                                         David Villagrana
Cred Capital, Inc.                                    Denis Cooke
Cred Merchant Solutions LLC                           Diane Giordano
Cred (Puerto Rico) LLC                                Dion Wynn
                                                      Edith A. Serrano
Debtors’ Former Names                                 Hannah M. McCollum
Cred LLC                                              Holly Dice
Libra Credit (US) LLC                                 James R. O'Malley
                                                      Jane Leamy
Non-Debtor Affiliates                                 Joseph McMahon
Cyber Quantum Pte. Ltd.                               Juliet Sarkessian
Income Opportunities (Luxembourg) SA                  Karen Starr
                                                      Lauren Attix
Bankruptcy Judges and Staff:                          Linda Casey
Chief Judge Christopher S. Sontchi                    Linda Richenderfer
Judge John T. Dorsey                                  Michael Panacio
Judge Karen B. Owens                                  Nyanquoi Jones
Judge Brendan L. Shannon                              Ramona Vinson
Judge Laurie Selber Silverstein                       Richard Schepacarter
Judge Mary F. Walrath                                 Rosa Sierra
Judge Ashely M. Chan                                  Shakima L. Dortch
Cacia Batts                                           T. Patrick Tinker
Catherine Farrell                                     Timothy J. Fox, Jr.
Cheryl Szymanski
Claire Brady                                          Shareholders
Danielle Gadson                                       Lu Hua
Jill Walker                                           Daniel Schatt
Karen Strupczewski
Laura Haney                                           Current & Former Officers and Directors
Laurie Capp                                           James Alexander
Lora Johnson                                          Daniel Goldstein
Marquietta Lopez                                      Daniyal Inamullah
Rachel Bello                                          Jonathan Labovich
Rachel Werkheiser                                     Grant Lyon
Robert Cavello                                        Francesco Matteini
Sherry Scaruzzi                                       Joe Podulka
                                                      Maxim Rokhline
Clerk of the Court:                                   Daniel Schatt
Una O’Boyle                                           Daniel Wheeler

Office of the United States Trustee                   Banks
Benjamin Hackman                                      Evolve Bank & Trust
           Case 20-12836-JTD       Doc 95-4       Filed 12/01/20   Page 12 of 14




LHV Pank                                           Cloudflare
Metropolitan Commercial Bank                       CoinDesk, Inc.
Provident Bank                                     Comcast
Silvergate Bank                                    Commercial Cleaning Pros
                                                   Cowan Agency
Noteholders                                        Creative Solutions
AHP                                                Crypsis
Borderless Capital                                 CSC
CR Fund                                            CT Corporation
Dragonfly International Holding Limited            Davies Design Group Ltd
Spice VC                                           Decentral Media
                                                   Destination Design
Top Unsecured Creditors                            Developing the Next Leaders
Names on file                                      Digital Ninja Consulting
DCP Capital                                        DLT Productions Inc
JST Capital, LLC                                   Docusign
Uphold, Inc.                                       Element Technologies
                                                   elig
Vendors/Suppliers                                  Equities First Holdings
10Clouds                                           Excolo Construction Services
2655316 Ontario Inc.                               Fireblocks Inc.
6C Marketing                                       First Associates
ABM Industry Groups                                Gene Kim
Amazon Web Service                                 Global Relay Communications
Amber Technologies Limited                         Greenleaf Platters
Anchorage Trust Company                            HireUp LLC
Anvil Advisors                                     Hubspot
Arendt                                             Human Cloud Business Solution
AScaleX                                            HumanCloud Technologies
Bay Area Window Dressing                           Illumant
Bear Risk Advisory                                 Inbound Junction BG
Berke                                              InnReg LLC
BetterSource                                       Interior Plant Design
BitGo                                              IOL
BitTemple                                          Jim Ochsenreiter
Bittrex International Gmbh                         John Barr
Blacklane                                          JST Systems
Blockchain at Berkeley                             Jumio Corporation
BlockPR                                            KnowBe4, Inc.
Brook Furniture Rental                             La Concha
Business Wire, Inc                                 Lee's Florist & Nursery
Carneros Resort and Spa                            LinkedIn
Catherine A. Seemann                               LogMeIn
CDW Direct                                         Lua's Construction and Facilities
Christen Interiors                                 Mara Herbkersman
Clayton Utz                                        Marlena Agency


                                              2
            Case 20-12836-JTD       Doc 95-4       Filed 12/01/20   Page 13 of 14




Mary M Pringle                                      Blockfills
Matiri Kirtikumar Kotak                             Coinstats Inc.
Meltwater                                           cryptobriefing
Methodical Valuation Services                       Cryptoslate
Nevtec                                              Dinwiddie, Inc.
Oracle                                              Edge
Parker and Lynch                                    Galois Alpha Capital Fund LP
Pawan Pandey                                        Getty/IO Inc.
Peninsula Security Service                          GPD Holdings LLC
Piloto 151                                          HotGroup Limited
PMB Solutions                                       HuobiWallet
Regulation D Resource                               Klever
Regus                                               Litecoin
RocketSpace, Inc.                                   Litecoin Foundation Limited
Ryan Ortega                                         Saint Bitts LLC
Salesforce                                          True USD
Saltire Management Group LLC                        TrueCoin LLC
Sequoia One PEO LLC                                 Qtum Chain Foundation
Shoreline Labs                                      Uphold, Inc.
Shred-it                                            Virtuse Group Pte. Ltd.
Shuttle Finance Inc. (d/b/a Acre)
Silverline                                          Asset Managers
Stefan Rust                                         100 Acre Cred Opportunities Fund Ltd.
Tableau                                             AX Momentup LP
Tangent Capital Partners                            Fifth Khagan LP
Teknos                                              Reliz LTD
TeleMe.io                                           Sarson Funds LLC
Ternary Intelligence Inc.
The Tintworks Enterprise                            Major Borrowers
Todd Herschberg                                     Elevar Finance LLC
Trulioo Information Services                        moKredit Inc.
Trupti Balekund
Uphold HQ, Inc.                                     Debtors’ Professionals
User Centered Experiences, LLC                      Cousins Law LLC
Viking PC Health Ltd                                MACCO Restructuring Group
Yearwood Media                                      Paul Hastings LLP
Zeroth Link LLC
Zuar                                                Other Professionals
                                                    Armanino LLP
Partners                                            Bryan Cave Leighton Paisner LLP
Airbitz d/b/a Edge                                  Dentons US LLP
AngelRock                                           Ganado Advocates
BitAngels                                           Lockton Insurance Brokers, LLC
Bitbuy                                              PricewaterhouseCoopers
Bitcoin.com                                         Richards Layton & Finger
Bitpie Limited                                      Ruddy Gregory, PLLC


                                               3
            Case 20-12836-JTD        Doc 95-4       Filed 12/01/20   Page 14 of 14




Rutsaert Legal                                       Kaiser Permanente
SD Mayer & Associates, LLP                           Massachusetts Mutual Life Insurance
Sheppard Mullin                                      Company
                                                     Navia Benefit Solutions
Landlords                                            VSP Vision Care
2121 SEC TT, LLC
Douglas Emmett 2016 LLC                              Other Interested Parties
Tower Plaza Tower                                    Arctos Capital Cryptoasset Credit Fund, LP
                                                     Universal Protocol Alliance
Insurance
Hartford Financial Services Group.                   Regulatory/Government Permitting
AXIS Insurance Co.                                   Authorities
Validus                                              California Department of Business
Validus Specialty                                    Oversight
Euclid Financial Institution Underwriters            California Employment Development
LLC                                                  Department
One Beacon n/k/a Intact Insurance Specialty
Solutions                                            Taxing Authorities
Western World Insurance Group                        California Franchise Tax Board
                                                     Delaware Division of Corporations
Third-Party Benefits                                 Internal Revenue Service (IRS)
Anthem, Inc.                                         Los Angeles County
Guardian Life Insurance Company of                   San Mateo County
America




                                                4
